Berdon, J.,
dissenting in part and concurring in part. I disagree with the majority in part I of its opinion. The excess liability policy is clearly an automobile liability policy and subject to the mandatory uninsured motorist coverage under General Statutes § 38-175c (now recodified as § 38a-336). See Mass v. United States Fidelity & Guaranty Co., 222 Conn. 631, 650-56, 610 A.2d 1185 (1992) (Berdon, J., dissenting).
In regard to part II of the decision, although I agree that pursuant to the terms of this excess liability policy there is no stacking, it is not because the policy fails to come within the mandatory uninsured motorist coverage under § 38-175c. Rather, I agree that there was no expectation of stacking on the part of the insured because the contractual uninsured motorist coverage in this case fails to describe separately the automobiles and assess individual premiums. See Dixon v. Empire Mutual Ins. Co., 189 Conn. 449, 453, 456 A.2d 335 (1983); Nationwide Ins. Co. v. Gode, 187 Conn. 386, 396, 446 A.2d 1059 (1982).
Accordingly, I dissent in part I and concur in the result in part II.